State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 2, 2017                   522463
________________________________

In the Matter of HASHIM
   MATTHEWS,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
WILLIAM LEE, as Superintendent
   of Eastern Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   Lynch, J.P., Rose, Devine, Mulvey and Aarons, JJ.

                             __________


     Hashim Matthews, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Ulster County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

     Determination confirmed.      No opinion.

     Lynch, J.P., Rose, Devine, Mulvey and Aarons, JJ., concur.
                              -2-                  522463

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court